Citation Nr: 1135680	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-22 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1955 to February 1959.  

This issue comes before the Board of Veterans Appeals (Board) on appeal from an October 2007 RO rating decision by the Jackson, Mississippi, Regional Office (RO).  In that decision, the RO denied a claim for service connection for prostate cancer.  

In June 2010, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been associated with the file.  

In November 2010, the Board remanded this decision so that private records from the Veteran's treating physician could be obtained.  The Board finds there has been substantial compliance with the remand because the private records have been associated with the file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran was potentially exposed to ionizing radiation during participation in Operation REDWING in 1956. 

2.  A dose estimate from the Defense Threat Reduction Agency (DTRA) indicates that the Veteran could have been exposed to 18 rems of external gamma dose; 0.5 external neutron dose; 4.5 rems of internal committed dose to the prostate (alpha); and 2 rems of internal committed dose to the prostate (beta and gamma). 

3.  The Veteran's prostate cancer is not a disease subject to radiation-exposed veterans. 

4.  Prostate cancer was not manifested during the Veteran's active duty service or for many years after discharge from service, nor is prostate cancer otherwise related to active duty, including any exposure to ionizing radiation during service.


CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist 

In May 2007, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of his claims.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All adequately identified and available medical records have been secured.  In May 2011, the Veteran said he had no other information to submit.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  See also 38 C.F.R. § 3.159 (2010).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge described the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  

The Veteran has received two VA advisory medical opinions, as required by 38 C.F.R. § 3.311(c) for radiation claims.  The Board has determined that no further medical opinions or examinations are necessary to adjudicate the claim on presumptive and direct basis.  See 38 C.F.R. § 3.159(c)(4) (2010).  The duties to notify and assist have been met.  

Legal Criteria and Analysis

The Veteran contends in his March 2007 claim that he was aboard the USS McGinty (DE 365).  The ship measured the radioactive fallout after numerous hydrogen bomb explosions during Operation REDWING at the Bikini and Eniwetok islands.  "Our duty was to steam in decreasing circles from approximately 30 miles out to ground zero."  

In June 2007, the RO received radiation risk activity information from the Veteran.  The Veteran said he witnessed eleven tests while serving aboard the USS McGinty (DE 365).  He was 12 to 30 miles from ground zero at the time of each explosion.  Sometimes he was in the open, other times he was on the deck of a ship and other times he was below the deck of the ship (he stated he was exposed through ventilation).  He said he moved toward ground zero after the explosion to measure fallout.  The ship remained 2 to 3 days in the area following the explosion.  He said he did not smoke, had no history of cancer and had no other family history of cancer.  

A March 2007 record from Dr. Chung shows that the Veteran went to see Dr. Chung to discuss radiation therapy treatment for adenocarcinoma of the prostate.  Under social history, Dr. Chung noted that the Veteran served in the Navy and witnessed hydrogen bomb experiments in the South Pacific.  The Veteran believed he had some radiation exposure from that.  He smoked one quarter of a pack of cigarettes per day, quitting in 1990.  Under family history it was noted his mother had stomach cancer.  

In a June 2007 statement, the Veteran stated he was diagnosed with prostate cancer in May 2007.  He listed a number of ways that he was exposed, including through ventilated air, food, and "fresh drinking water condensed from seawater."  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods. Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans. 38 U.S.C.A. § 1112(c); 38 C.F.R. §3.309(d). Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation. 38 C.F.R. § 3.311. Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. §3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A "radiation-exposed veteran" is defined as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity. 38 C.F.R. §3.309(d)(3)(i). "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of 

Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946. 38 C.F.R. §3.309(d)(3)(ii). The term onsite participation means: (A) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test. 38 C.F.R. § 3.309(d)(3)(iv)(A). For tests conducted by the United States, the term operational period means: (B) For Operation CROSSROADS the period July 1, 1946 through August 31, 1946. 38 C.F.R. §3.309(d)(3)(v)(M). The Veteran is a confirmed participant of Operation REDWING, a U.S. atmospheric nuclear test series conducted in 1956. 

Diseases specific to radiation-exposed veterans for the purpose of presumptive service connection are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary. 38 C.F.R. § 3.309(d)(2).  Prostate cancer is not identified as a disease for which presumption of service connection applies, and section 3.309(d) is not for application in this case. 

Second, service connection can be established under 38 C.F.R. § 3.303(d) (2010) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2010), if the condition at issue is a radiogenic disease.  There are two threshold elements.  Under § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes all cancers.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  The veteran must also establish that his claimed radiogenic disease manifested during certain periods of time as defined in 38 C.F.R. § 3.311(b)(5); prostate cancer must manifest 5 years or more after exposure.  

Here, the Veteran has prostate cancer, as shown by multiple records in the file, including a March 2007 private pathology record.  The Veteran was first diagnosed with cancer in 2007; the Veteran separated from service in February 1959.  The Veteran has a form of cancer and it manifested itself over five years from exposure in service.  The threshold elements are established.  

The next step is a radiation dose assessment.  Section 3.311(a) requires that a request be made for any available records concerning a veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to a veteran's radiation dose in service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  Pursuant to 38 C.F.R. § 3.311(c), the Under Secretary for Benefits must then determine the likelihood that the veteran's exposure to radiation in service resulted in his radiogenic disease.   If there is no reasonable possibility that the veteran's disease resulted from radiation exposure during service, the RO must be advised of the determination and rationale in writing.  Id.  

A service record of radiation exposure shows the inclusive dates of April to August 1956.  The type of radiation was gamma and beta.  A film badge was used to measure the level of radiation.  The place of exposure was "Pac. Prov. Grounds." (PPG).  The 5.r dose was 0.98 and total dose was .98.  After this information was obtained, along with the Veteran's assertions, the information was forwarded to the Under Secretary for Health for preparation of a dose estimate to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

A general memorandum pertaining to the Veteran's case is in the file.  This December 2006 VA memo from Chief Public Health and Environmental Hazards (PHEH) Officer is regarding the use of screening dose tables for review of skin and prostate cancer compensation claims from atomic veterans.  This memorandum was written for the Director of the Compensation and Pension Service and recommended that Veteran's Benefits Administration (VBA) staff use screening doses to evaluate cases instead of submitting them to the PHEH office.  An attachment discussed prostate cancer claim screening and PPG cases.  

This attachment notes generally that all the PPG cases whose prostate cancers were diagnosed 25 or more years after the exposure and/or who were exposed at age 25 or more have adjusted total prostate doses less than the applicable screening doses.  Therefore it was unlikely that prostate cancers in these PPG veterans can be attributed to ionizing radiation in service.  For PPG Veterans who were exposed at ages less than 25 (the Veteran was exposed at age 18) and who were diagnosed with prostate cancer less than 25 years after exposure (the Veteran was diagnosed in 2007, 51 years after exposure) should be referred to the Veteran's Health Administration (VHA) for individual medical opinions using the National Institute for Occupational Safety and Health (NIOSH) Interactive Radioepidemiological Program (IREP) software.  It also noted that cases in which the Veteran participated in more than one atmospheric nuclear weapons test series and/or was exposed more than one year should also be referred to VHA for individual medical opinions using the NIOSH IREP software.  

In October 2007, the Defense Threat Reduction Agency (DTRA) provided dosage and verification for the Veteran.  The letter explained that the Veteran was receiving an estimate of the maximum dose ("based on worst-case parameters and assumptions") and the estimate intended to provide the Veteran with the maximum benefit of the doubt.  Doses that the Veteran would have received during Operation REDWING include: external gamma dose of 18 rem; an external neutron dose of 0.5 rem; internal committed dose to the prostate (alpha): 4.5 rem; and internal committed dose to the prostate (beta + gamma): 2 rem.  

Based on this estimate, in October 2007 the RO promulgated an administrative decision stating that there was no reasonable possibility prostate cancer resulted from radiation exposure in service.  

In March 2008, a follow up medical record by Dr. Debenham shows that the Veteran discussed his VA claim with Dr. Debenham.  The Veteran stated his theory was that his prostate cancer was associated with his radiation exposure in the Navy.  The Veteran asked Dr. Debenham to write a letter of support.  Dr. Debenham wrote: "I told him I will give this some thought and write a letter stating what we do know about radiation exposure and secondary malignancies although I could not state unequivocally that his exposure caused his prostate cancer."  

The same month, Dr. Debenham wrote a letter of support for the Veteran.  Dr. Debenham mentioned that he reviewed the Veteran's estimated radiation exposure in terms of type of radiation received and total absorbed dose.  He noted that alpha rays are more lethal than X-rays.  He stated generally that there is a link between radiation exposure and secondary malignancies.  The letter states: 

Solid tumors such as Prostate Cancer usually develop later in life as do radiation related solid tumors.  It is presently impossible to distinguish genetically a naturally occurring tumor from a radiation induced tumor, however, as [the Veteran] has had documented radiation exposure while in the service which exceeds the recommended dose limits his claim should be supported and processed with an approval for benefits.  

In December 2009, Dr. Cassano, the Director of Radiation and Physical Exposures from the Office of the Under Secretary for Health wrote a memorandum discussing the Veteran's claim.  She found it was not likely that the Veteran's prostate cancer was caused by exposure to ionizing radiation while in military service.  In coming to a conclusion, Dr. Cassano took Dr. Debenham's statements into account, but noted that Dr. Debenham did not mention the actual dose estimates and did not state what means he used to calculate or quantify his assertion that the Veteran's cancer was caused by the exposure.  

The IREP of the NIOSH was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer.  The exposure dose was assumed to have occurred as a single acute dose in the earliest year of exposure (1956).  This assumption would increase the likelihood for causation in the IREP calculation.  The program calculated a 99th percentile value for the probability of causation of 28.98 percent.  As a result, it was the Radiation and Physical Exposure Section of the VA Compensation and Pension Service's opinion that it was not likely that the Veteran's prostate cancer was caused by exposure to ionizing radiation while in military service.  

In January 2010, the Director of Compensation and Pension Service determined that there was no reasonable possibility that the Veteran's prostate cancer was the result of exposure to ionizing radiation in service.  This letter set forth the probable dose, the circumstances of exposure as reported by the Veteran; the Veteran's reported history; the Veteran's age at the time of exposure; and the time-lapse between exposure and onset of the disease in compliance with 38 C.F.R. § 3.311(c).  

In July 2010, Dr. Chung submitted an opinion regarding the Veteran's claim.  Dr. Chung is a board-certified radiation oncologist.  Dr. Chung noted that the latency between irradiation and the appearance of the malignancy can be terrible.  He asserted that solid tumor latency may take decades.  He stated: 

Radiation induced malignancies tend to appear at the same age as spontaneous malignancies of the same type.  Radiation carcinogenesis is a stochastic effect, that is, the probability of an effect increases with does, but there is no dose threshold (no low "safe" dose below which carcinogenesis does not occur).  

Dr. Chung reviewed records showing the Veteran served on the USS McGinty in the summer of 1956 and witnessed nuclear explosions.  As a result, Dr. Chung believed it was more likely than not that the Veteran's prostate cancer may have developed as a result of his radiation exposure.  

Where conflicting medical opinions are given, there must be an assessment of the opinions.  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

The Board finds that Dr. Chung's opinion is not significantly different than Dr. Debenham's opinion.  Both opinions essentially conclude that it is more likely than not that prostate cancer developed as a result of radiation exposure.  Neither opinion discussed the specifics with regard to the amount of radiation the Veteran was exposed to or other risk factors for developing prostate cancer.  Dr. Cassano took Dr. Debenham's opinion into account in coming to the conclusion that the Veteran's prostate cancer was not related to radiation exposure in service.  Dr. Cassano's opinion took into account relevant facts that were more favorable to the Veteran (the Veteran had no family history of cancer and was not a smoker) and still found, based on the evidence, that it was not likely that the Veteran's prostate cancer was caused by exposure to ionizing radiation in service.  Dr. Chung and Dr. Debenham made general statements regarding the Veteran's prostate cancer and did not support these statements with reasoning pertaining to the dose estimate and an explanation of their positive opinions.  

On the basis of all of the evidence, including the Secretary for Benefits' January 2010 opinion, the Board finds that the criteria for a grant of service connection under 38 C.F.R. § 3.311 is not met.  

Finally, direct service connection can be established under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a Veteran has a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of in-service exposure.  In Combee, a veteran was claiming service connection for a disability that was not among the statutorily enumerated radiogenic conditions that were presumed to be service connected.  Id.  The U.S. Federal Circuit Court of Appeals held the veteran was not precluded from presenting proof of direct service connection.  Id.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  For competency, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For example, in the Jandreau case in footnote 4, the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377.  

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2010) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board finds the Veteran competent to say what he experienced, but not competent to relate his prostate cancer to service.  Jandreau, 492 F.3d at 1377.  In any case, the Veteran has only asserted that his prostate cancer was due to radiation exposure in service.  

As for credibility, the Veteran reported to VA he had no family history of cancer and omitted the fact that he had a history as a long-term smoker on his radiation risk activity form and stated the opposite to Dr. Chung in March 2007.  The Board finds the Veteran is not credible in reporting his history.  It appears the Veteran was attempting to bolster his claim.  His statements in this regard are assigned no weight.  

The Veteran submitted statements made by others who participated in Operation Redwing that he obtained from the internet.  These statements are not specific to the Veteran's experience in service, are not addressed to the Veteran and do not establish that the Veteran was exposed to a higher level of radiation than has been estimated or suggest that the Veteran's prostate cancer is related to service.  They are assigned very limited probative weight.  

As for the medical evidence, the Board finds it to be competent and credible.  However, it does not support a finding that prostate cancer was directly incurred in service or aggravated in service.  Drs. Debenham and Chung only addressed the radiation aspect of the claim.  There is no competent evidence suggesting that prostate cancer had its clinical onset in service or within the first post service year or that it is otherwise related to active duty (other than radiation exposure).  

There is no other theory advanced or in the record of entitlement to service connection for prostate cancer.  The evidence is negative for treatment for symptoms, diagnoses or treatment for prostate cancer in service.  As a result, the reasonable doubt rule in not applicable and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  


ORDER

Service connection for prostate cancer, to include as secondary to radiation exposure, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


